                                                                                      .
  1
                                                                                 il·. D
                                                                                    ~




                                                                                     '
                                                                                                   u
                                                                                                       .




                                                                               AUG 19 2019
 2                                                                      CLERK, U.S, DISTRICT COURT
                                                                      EASTERN 01::iTFllCTOF CALIFORNIA
 3                                                                    BY   ..-:::;ii\i#r
                                                                                  DEPUT
                                                                                         ,i;;S;) 0
                                                                                        ER~


 4

 5
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     PATRICKJ. CAVANAUGH,                         ) Case No.: 1 :l 7-cv-00832-LJO-JLT
                                                    )                                         r'


12                   Plaintiff,                     ) ORDER DISCHARGING WRIT OF HABEAS
                                                    ) CORPUS AD TESTIFICANDUM AS TO INMATE
13            V.
                                                    ) PATRICKJ. CAVANAUGH, CDCR#BH5039
                                                    )
14     DONNY YOUNGBLOOD, et al.,
                                                    )
15                   Defendant.                     )
                                                    )
16     _______________                              )

17

18            The,court hearing in this matter concluded on August 19, 2019. Inmate Patrick Cavanaugh,

19     CDCR #BH5039, is no longer needed by the Court as a participant in these proceedings and the writ of

20     habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21            IT IS SO ORDERED.

22
23     DATED:      f ilq/ 11
24

25

.26

27 ·

28

                                                        1
